UNITED STATES DISTRICT COURT                                                                    C/M
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 YOEL WEISSHAUS,                                           :
                                                           : MEMORANDUM DECISION
                                     Plaintiff,            : AND ORDER
                                                           :
                       - against -                         : 20-cv-5826 (BMC)
                                                           :
 ANDREW CUOMO, in his official and                         :
 individual capacities,                                    :
                                                           :
                                     Defendant.            :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

       In response to the COVID-19 pandemic, the Governor of New York has required certain

out-of-state travelers to complete the “New York State Traveler Health Form.” It asks whether

the travelers recently experienced any COVID-19 symptoms, tested positive, or arrived from a

country with a high rate of the disease. The Governor insists that this requirement allows the

State to safeguard public health. Plaintiff Yoel Weisshaus says it violates the Supremacy Clause.

Because federal law does not preempt the Traveler Health Form requirement, the Governor’s

motion to dismiss is granted.

                                        BACKGROUND

       As the Supreme Court recently observed, “Anyone who has applied for a passport, filed

for Social Security benefits, or sought a license understands the government’s affinity for

forms.” Niz-Chavez v. Garland, 141 S. Ct. 1474, 1478 (2021). Indeed, “[t]he world is awash in

forms,” id. at 1485, and the pandemic hardly stemmed the tide. The form in this case requires

travelers to disclose certain information when they arrive in New York State. Travelers first

disclose whether they have taken a COVID test or experienced any COVID symptoms in the last
72 hours. Travelers then state whether they have visited a country with a “CDC Level 2 or Level

3 health notice” in the last two weeks. If so, travelers must list the country, the duration of their

stay, and their destination in New York State. 1

           The Traveler Health Form traces its origins to series of executive actions. The process

began with Executive Order No. 205. It authorized the Commissioner of the Department of

Health to issue a “travel advisory.” 2 To “effectuate” that advisory, the Commissioner required

“all travelers” arriving from states with certain rates of COVID-19 to “complete the New York

State Traveler Health Form.” 3 The State twice extended this requirement. First, the Governor

required a form from all travelers “entering the United States from any country with a CDC

Level 2 or Level 3 health notice.” 4 Then, the Department of Health ordered that “[a]ll travelers

must complete [the form] unless the traveler ha[s] left New York for less than 24 hours or is

coming to New York from a contiguous state.” 5

           To make sure travelers completed the form, the Governor dispatched state officials to

international airports. 6 These officials met arriving passengers at the gate, requesting proof of




1
 This language refers to the Centers for Disease Control and Prevention’s three-tiered system for “Travel Health
Notices.” See Travel Health Notices, Ctrs. For Disease Control & Prevention, https://wwwnc.cdc.gov/travel/
notices#travel-notice-definitions (last reviewed June 16, 2021). The CDC advises travelers to countries at “Alert
Level 2” to “[p]ractice enhanced precautions.” Id. For countries at “Alert Level 3,” travelers should “[a]void all
non-essential travel.” Id.
2
  N.Y. Exec. Order No. 205 (June 24, 2020), available at https://www.governor.ny.gov/news/no-205-quarantine-
restrictions-travelers-arriving-new-york.
3
    N.Y. Dep’t of Health, Order for Summary Action (July 13, 2020), available at Dkt. No. 16-3 at 2.
4
  N.Y. Exec. Order No. 205.1 (Sept. 28, 2020), available at https://www.governor.ny.gov/news/no-2051-quarantine-
restrictions-travelers-arriving-new-york.
5
  N.Y. Dep’t of Health, Updated Interim Guidance for Travelers Arriving in New York State (NYS) at 1 (Apr. 10,
2021), https://coronavirus.health.ny.gov/system/files/documents/2021/04/updated_travel_advisory_april_10_2021a
.pdf. This same guidance explains that New York has lifted its quarantine requirements for domestic and
international travelers. Id. These changes occurred while this lawsuit was pending.
6
    N.Y. Dep’t of Health, COVID-19 Travel Advisory (Jan. 6, 2021), available at Dkt. No. 16-4 at 3-4.



                                                           2
completion. 7 Failure to complete the form could result in a $10,000 “civil penalty” or

imprisonment up to 15 days under § 229 of the New York Public Health Law. 8

            Plaintiff had his first run-in with this requirement in November 2020. After a short trip

overseas, he arrived at John F. Kennedy International Airport and proceeded to customs. Federal

officials asked if he had experienced any COVID symptoms. They provided a CDC pamphlet,

which explained that travelers “may have been exposed to COVID-19” and instructed travelers

how to “prevent others from getting sick.” Plaintiff cleared customs. But, he alleges, the State’s

“armed security person[nel]” had “barricaded” the way out. They instructed him to complete the

Traveler Health Form. He objected, but an agent stated, “You cannot leave until you complete

the form.” Plaintiff completed the form, and this lawsuit followed.

            The complaint was rather opaque. I discerned several claims under 42 U.S.C. § 1983,

based on violations of the Supremacy Clause, the right to interstate travel, the freedom of

international travel, the right to informational privacy, and the substantive component of the Due

Process Clause of the Fourteenth Amendment. I denied plaintiff’s motion for a preliminary

injunction. See Weisshaus v. Cuomo, No. 20-cv-5826, 2021 WL 103481, at *1 (E.D.N.Y. Jan.

11, 2021), appeal docketed, No. 21-64 (2d Cir. Jan. 12, 2021). When the Governor followed up

with a motion to dismiss, plaintiff terminated his relationship with his attorney, decided to

proceed pro se, and filed his Amended Complaint. It drops the original claim for damages,

seeking only declaratory and injunctive relief. A motion to dismiss that Amended Complaint is

now before me. 9


7
    Id. at 3.
8
 N.Y. Dep’t of Health, COVID-19 Travel Advisory, https://coronavirus.health.ny.gov/covid-19-travel-advisory (last
visited June 16, 2021); see also N.Y. Exec. Order No. 205.1 (providing for a “civil penalty pursuant to the Public
Health Law and regulations of the Department of Health”).
9
 The circumstances of plaintiff’s decision to proceed pro se are not entirely clear. When a motion to dismiss the
original complaint went unanswered, plaintiff notified the Court that his attorney had become “unreachable.”


                                                         3
                                                  DISCUSSION

I.       Standing

         Under Article III, a court must always assure itself of a litigant’s standing. See, e.g.,

Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019). The “irreducible constitutional minimum of

standing” requires (1) that the plaintiff have suffered an “injury in fact” that is (2) “fairly

traceable to the challenged action of the defendant” and (3) “likely” to be “redressed by a

favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992) (colatus). The

“injury in fact” must be “concrete and particularized” as well as “actual or imminent, not

conjectural or hypothetical.” Id. at 560 (quoting another source).

         Unique issues arise when a plaintiff seeks injunctive relief. See City of Los Angeles v.

Lyons, 461 U.S. 95, 105-06 (1983). To have standing, a plaintiff must plausibly allege a

“substantial risk of suffering a future injury.” Liberian Cmty. Ass’n of Conn. v. Lamont, 970

F.3d 174, 184 (2d Cir. 2020). Although the Governor insists that plaintiff cannot satisfy this

standard, plaintiff has alleged (A) that under an official policy, the State requires all travelers to

complete the Traveler Health Form if they have left New York for more than 24 hours and are

not coming to New York from a contiguous state; and (B) that he will travel again in August and

October. These allegations confer standing to seek injunctive relief. See Deshawn E. ex rel.

Charlotte E. v. Safir, 156 F.3d 340, 345 (2d Cir. 1998); Amadei v. Nielsen, 348 F. Supp. 3d 145,

159 (E.D.N.Y. 2018); see also Lyons, 461 U.S. at 105-06 (suggesting that this sort of two-

pronged allegation would suffice).




Plaintiff had visited the attorney’s office, only to learn that the attorney “ha[d] not been seen since February.” Given
plaintiff’s pro se status, I will consider the allegations in the Amended Complaint, plaintiff’s affirmation, and his
memorandum opposing the Governor’s motion to dismiss.



                                                           4
II.    The Supremacy Clause Claim

       Plaintiff has based his claim on 6 U.S.C. § 211. The product of several acts of Congress,

it sets forth the structure and duties of U.S. Customs and Border Protection (“CBP”). As

relevant here, CBP must coordinate with other agencies to “enforce and administer . . . the

inspection, processing, and admission of persons who seek to enter or depart the United States.”

§ 211(c)(8)(A). This mandate, plaintiff argues, shows that Congress has preempted all state-law

“screening or registration requirements” at a port of entry. He thus contends that the State

cannot require the Traveler Health Form under the Supremacy Clause.

       The Supremacy Clause “creates a rule of decision: Courts ‘shall’ regard the

‘Constitution,’ and all laws ‘made in Pursuance thereof,’ as ‘the supreme Law of the Land.’”

Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 324 (2015) (quoting Art. VI, cl. 2).

That rule “secures federal rights by according them priority whenever they come in conflict with

state law.” Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 107 (1989)

(colatus). But the Clause is not itself the “source of any federal rights.” Id. (quoting another

source).

       Seizing on this principle, the Governor argues that plaintiff cannot state a claim because

his cause of action, 42 U.S.C. § 1983, applies only if the plaintiff suffered a “deprivation of any

rights, privileges, or immunities secured by the Constitution.” Id. (emphasis added). True, a

§ 1983 claim does not “exist[] every time a federal rule of law pre-empts state regulatory

authority.” Golden State, 493 U.S. at 108. But when a plaintiff cannot pursue injunctive relief

under § 1983, the plaintiff can sometimes seek that same relief under Ex parte Young, 209 U.S.

123 (1908).

       The quintessential Ex parte Young suit involves “the pre-emptive assertion in equity of a

defense that would otherwise have been available in the State’s enforcement proceedings at law.”


                                                 5
Va. Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 262 (2011) (Kennedy, J., concurring).

Thus, “where individuals claim federal law immunizes them from state regulation, the court may

issue an injunction upon finding the state regulatory actions preempted.” Friends of the E.

Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 144 (2d Cir. 2016) (colatus). This

case falls within that framework. By claiming that 6 U.S.C. § 211 preempts the Traveler Health

Form requirement, plaintiff asserts a defense that would otherwise be available in a proceeding

to enforce the $10,000 fine. He need not “expose [him]self to . . . liability before bringing suit to

challenge a statute alleged to violate federal law.” Id. (cleaned up).

        The Governor nevertheless insists that this case cannot proceed under Ex parte Young

because, in his view, 6 U.S.C. § 211 implicitly precludes private enforcement. See Armstrong,

575 U.S. at 328. This argument misconstrues the nature of this suit. Plaintiff does not seek to

enforce 6 U.S.C. § 211; he invokes it as a shield against state regulation. “In such circumstances,

a plaintiff does not ask equity to create a remedy not authorized by the underlying law. Rather,

[the plaintiff] generally invokes equity preemptively to assert a defense that would be available

to [the plaintiff] in a state or local enforcement action.” Friends of the E. Hampton Airport, 841

F.3d at 144 (citing Va. Off., 563 U.S. at 262 (Kennedy, J., concurring)). Therefore, I must

address the preemption claim on the merits. 10

        Preemption comes in three forms: “conflict,” “express,” and “field.” Murphy v. Nat’l

Collegiate Athletic Ass’n, 138 S. Ct. 1461, 1480 (2018) (quoting English v. Gen. Elec. Co., 496

U.S. 72, 78-79 (1990)). All agree that the first two forms are absent. The contested question

involves the third. This so-called “field preemption” is a form of implied preemption. See, e.g.,



10
  In addressing Ex parte Young, the Governor has not argued that the Commissioner of the Department of Health is
the proper defendant. See generally Chrysafis v. James, No. 21-cv-998, 2021 WL 1405884, at *14–21 (E.D.N.Y.
Apr. 14, 2021) (addressing this issue).



                                                       6
Kansas v. Garcia, 140 S. Ct. 791, 801 (2020). It arises when Congress has “legislated so

comprehensively in a particular field that it left no room for supplementary state legislation,” id.

at 804 (quoting another source), or when “there is a federal interest so dominant that the federal

system will be assumed to preclude enforcement of state laws on the same subject,” Arizona v.

United States, 567 U.S. 387, 399 (2012) (colatus). In these “rare cases,” Garcia, 140 S. Ct. at

804, “even complementary state regulation is impermissible,” Arizona, 567 U.S. at 401.

         The first step, of course, is to “identify the field” that “Congress has implicitly ousted the

States from regulating.” Garcia, 140 S. Ct. at 804. The step is easy to state, but the hard part is

how to go about it. Compare Va. Uranium, Inc. v. Warren, 139 S. Ct. 1894, 1905-06 (2019)

(lead opinion of Gorsuch, J.) with id. at 1912 (Ginsburg, J., concurring in the judgment). 11

Generally speaking, though, courts define the field “by reference to the purpose of the state law

in question” and “the state law’s actual effect.” Goodspeed Airport LLC v. E. Haddam Inland

Wetlands & Watercourses Comm’n, 634 F.3d 206, 211 (2d Cir. 2011) (quoting English, 496

U.S. at 84).

         Under this framework, the field is not, as plaintiff contends, “admission into the United

States.” The Traveler Health Form does not address that issue, because a failure to complete the

form does not result in a denial of admission. It instead results in a $10,000 fine or a short term

of imprisonment. Although plaintiff insists that the Governor will also bar him from entering the

United States, plaintiff has not cited any statute, regulation, or executive order that confers that

authority. Nor has plaintiff plausibly alleged that state officials are exceeding their legal

authority and preventing travelers from entering the country unless they complete the form.



11
  In Virginia Uranium, the six-Justice majority split evenly, with Justice Gorsuch writing for three Justices and
Justice Ginsburg writing for the others. Unless otherwise noted, citations to Virginia Uranium refer to Justice
Gorsuch’s opinion.



                                                          7
See Weisshaus, 2021 WL 103481, at *6. So “admission into the United States” is not the

relevant field.

        The field instead concerns matters of public health. In both purpose and effect, the

Traveler Health Form requirement does exactly what its name suggests: it extracts health

information from incoming travelers. This information allows the State to identify symptomatic

travelers, enforce quarantine requirements, and perform contact tracing. The relevant field,

therefore, is public health inspection at a state border.

        This field implicates the State’s police power “to protect the health and safety of [its]

citizens.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 475 (1996). “In preemption analysis, courts

should assume that ‘the historic police powers of the States’ are not superseded ‘unless that was

the clear and manifest purpose of Congress.’” Arizona, 567 U.S. at 400 (quoting Rice v. Santa Fe

Elevator Corp., 331 U.S. 218, 230 (1947)); see also N.Y. State Rest. Ass’n v. N.Y.C. Bd. of

Health, 556 F.3d 114, 123 (2d Cir. 2009). “That rule of construction rests on an assumption

about congressional intent: that Congress does not exercise lightly the extraordinary power to

legislate in areas traditionally regulated by the States.” Arizona v. Inter Tribal Council of Ariz.,

Inc., 570 U.S. 1, 13 (2013) (quoting another source). And because the requirement to complete

the Traveler Health Form is, at its core, a health law, a “particularly strong” assumption applies

here. See U.S. Smokeless Tobacco Mfg. Co. LLC v. City of New York, 708 F.3d 428, 432 (2d

Cir. 2013) (citing Medtronic, 518 U.S. at 475, 485).

        Plaintiff cannot overcome that assumption. To find a clear and manifest preemptive

purpose, he must rely on “the text and structure of the [federal] statute at issue.” Va. Uranium,

139 S. Ct. at 1907 (quoting another source). But the text and structure of 6 U.S.C. § 211 are

unavailing. The statute has no preemption clause. It instead assigns a long list of duties to




                                                   8
Customs and Border Protection. See § 211(c). The agency must “ensure the interdiction of

persons and goods illegally entering or exiting the United States,” § 211(c)(2), “safeguard the

borders of the United States to protect against the entry of dangerous goods,” § 211(c)(6), and

“implement screening and targeting capabilities, including the screening, reviewing, identifying,

and prioritizing of passengers and cargo across all international modes of transportation, both

inbound and outbound,” § 211(c)(9). These duties require various types of screening, including

screening for violations of trade laws, of immigration laws, of agricultural laws, and the like.

See § 211(c)(1)-(19). Yet screening for disease is conspicuously absent. And if Congress did

not address this type of screening, “it is hard to see how or why state law on the subject would be

preempted.” See Va. Uranium, 139 S. Ct. at 1912 (Ginsburg, J., concurring in the judgment).

        Another statute adds to this skepticism. In the Public Health Service Act, Congress

directly addressed screening for diseases at the border. See 42 U.S.C. § 264. This statute

authorizes the Surgeon General to promulgate regulations “necessary to prevent the introduction,

transmission, or spread of communicable diseases from foreign countries into the States or

possessions, or from one State or possession into any other State or possession.” § 264(a). 12

This statute also allows the “apprehension and examination” of certain infected travelers.

§ 264(d). Crucially, however, it contains a preemption clause:

        Nothing in this section or section 266 of this title [which provides special
        quarantine powers in times of war], or the regulations promulgated under such
        sections, may be construed as superseding any provision under State law
        (including regulations and including provisions established by political
        subdivisions of States), except to the extent that such a provision conflicts with an
        exercise of Federal authority under this section or section 266 of this title.




12
  This authority has since been transferred to the Secretary of Health and Human Services, who has delegated some
authority to the CDC. See Tiger Lily, LLC v. U.S. Dep’t of Hous. & Urb. Dev., 992 F.3d 518, 521 & n.1 (6th Cir.
2021).



                                                        9
42 U.S.C. § 264(e). With this clause, Congress limited itself to “conflict preemption.” In other

words, Congress chose not to occupy the field.

       That was no accident. When Congress added this preemption clause, it legislated against

a long history of state regulation in the field of public health inspections. The Constitution itself

speaks of state inspections at the border. See Art. I, § 10, cl. 2; Arizona, 567 U.S. at 419 (Scalia,

J., concurring in part and dissenting in part). That power to perform inspections accompanies a

power to enact quarantine laws. Gibbons v. Ogden, 22 U.S. 1, 203 (1824). And the Supreme

Court has repeatedly stated that these laws are valid until a federal statute preempts them. See

id. at 203-04; Minn. Rate Cases, 230 U.S. 352, 406–08 (1913); Compagnie Francaise de

Navigation a Vapeur v. Bd. of Health of State of La., 186 U.S. 380, 391 (1902); Jacobson v.

Massachusetts, 197 U.S. 11, 24-26 (1905); Louisiana v. Texas, 176 U.S. 1, 21-22 (1900);

Hannibal & St. J.R. Co. v. Husen, 95 U.S. 465, 470-72 (1877); see also Arjun K. Jaikumar, Red

Flags in Federal Quarantine: The Questionable Constitutionality of Federal Quarantine After

NFIB v. Sebelius, 114 Colum. L. Rev. 677, 684-96 (2014) (offering a detailed history of

preemption issues involving state quarantine laws).

       These cases show that one of plaintiff’s main contentions – that the States have no power

at a port of entry – simply is not true. Take Morgan’s Louisiana & T. R. & S. S. Co. v. Board of

Health of the State of Louisiana, 118 U.S. 455 (1886) (“Morgan’s Steamship”). There, a

unanimous Court rejected an argument that Louisiana’s quarantine laws infringed upon

Congress’s exclusive power to regulate interstate commerce. The laws required incoming

vessels to pay a fee for an inspection at a quarantine station in New Orleans. The Court

acknowledged that this system affected international travelers. But that fact did not undermine

the laws – it justified them:




                                                 10
        The services for which these fees are to be collected are parts of a system of
        quarantine, provided by the laws of Louisiana for the protection of the state, and
        especially of New Orleans, an important commercial city, from infectious and
        contagious diseases which might be brought there by vessels coming through the
        Gulf of Mexico from all parts of the world, and up the Mississippi river to New
        Orleans. . . .

        If there is any merit or success in guarding against these diseases by modes of
        exclusion, of which the professional opinion of medical men in America is
        becoming more convinced of late years, the situation of the city of New Orleans
        for rendering this exclusion effective is one which invites in the strongest manner
        the effort.

Id. at 456-60. Thus, the Court concluded, quarantine laws “belong to that class of state

legislation . . . which are valid until displaced or contravened by some legislation of congress.”

Id. at 465.

        The Court went on to hold that Congress had not displaced the State’s quarantine laws,

and its reasoning applies with equal force today. First, Congress could have – but had not –

preempted state law by establishing a “general system of quarantine” or “confid[ing] the

execution of the details of such a system to a national board of health.” Id. at 464. Second,

when Congress did address inspections for diseases, it expressly limited the law’s preemptive

effect. The law in question authorized the Surgeon General to address the “importation of

disease,” but it also provided that “there shall be no interference in any manner with any

quarantine laws or regulations as they now exist, or may hereafter be adopted, under state laws.”

Id. This language “clearly” showed that Congress intended “to recognize the power of the

states,” id., just as the Public Health Service Act does today.

        Although much has changed since Morgan’s Steamship, federal law continues to

“mandate[] federal noninterference and cooperation with the states’ execution of their quarantine

laws.” Hickox v. Christie, 205 F. Supp. 3d 579, 590 (D.N.J. 2016) (citing Morgan’s Steamship,

118 U.S. at 464-65). So when international travelers have passed through CDC quarantine



                                                 11
stations, states have still ordered those travelers to isolate. See Liberian Cmty. Ass’n, 970 F.3d

at 197 (Chin, J., concurring in part and dissenting in part) (describing travelers who returned

from Liberia during the Ebola epidemic); Hickox, 205 F. Supp. 3d at 591 (describing a nurse

who returned after treating Ebola patients in Sierra Leone). If states can force international

travelers to isolate, states can require those travelers to fill out a form.

        Plaintiff’s cases do not compel a different conclusion. He first points to Henderson v.

Mayor of the City of New York, 92 U.S. 259 (1875). That case struck down a New York law

requiring vessel owners to post an exorbitant bond (or pay a small fee) for every foreign

passenger aboard. The Supreme Court held that this law impermissibly infringed on Congress’s

power under the Commerce Clause. But the Court explicitly left open “[w]hether, in the absence

of [Congressional] action, the States can, or how far they can, by appropriate legislation, protect

themselves against . . . diseased persons[] arriving in their territory from foreign countries.” Id.

at 275. The Court has since answered that question – and in an opinion from the same author.

See Morgan’s Steamship, 118 U.S. at 465.

        After citing Henderson, plaintiff skips an entire century and lands on Arizona v. United

States, 567 U.S. 387 (2012). It struck down several Arizona laws that imposed penalties for

failures to comply with federal immigration requirements. These laws were preempted, the

Court explained, because “[f]ederal law makes a single sovereign responsible for maintaining a

comprehensive and unified system to keep track of aliens within the Nation’s borders.” Id. at

401-02. But the Traveler Health Form requirement does not fall within the field of alien

registration; it seeks the same health information from aliens and non-aliens alike. The form

instead belongs to the field of public health inspection, and federal law does not create a




                                                   12
comprehensive and unified system in that field. Cf. Garcia, 140 S. Ct. at 806 (limiting Arizona

in a similar fashion).

       With neither statutes nor cases to help him, plaintiff falls back on more general concerns.

He emphasizes the federal government’s general control over the border. But preemption

analysis is not a “freewheeling judicial inquiry into whether a state statute is in tension with

federal objectives,” Chamber of Com. v. Whiting, 563 U.S. 582, 607 (2011) (quoting another

source) and “[i]nvoking some brooding federal interest . . . should never be enough to win

preemption of a state law,” Va. Uranium, 139 S. Ct. at 1901. A litigant must instead “point

specifically to a constitutional text or a federal statute that does the displacing or conflicts with

state law.” Id. (quoting another source). Here, plaintiff cannot point to any federal law that

preempts the Traveler Health Form requirement. He has therefore failed to state a claim.

III.   The Remaining Claims

       Plaintiff’s filings focus almost exclusively on the Supremacy Clause. He states: “This

whole case can be resolved by answering a single and simple question, whether [the Governor]

has any legal authority to intercept people exiting the door of a facility that is under the exclusive

regulatory sphere of Congress.” This language somewhat suggests that plaintiff has dropped his

remaining clams. At other points, however, plaintiff references the doctrines on which he based

his other claims – specifically, the claims based on the right to interstate travel, the freedom of

international travel, the right to informational privacy, and the substantive component of the Due

Process Clause of the Fourteenth Amendment. To the extent plaintiff’s pro se status compels

consideration of these claims, I reject them for the same reasons I articulated in denying the

motion for a preliminary injunction. See Weisshaus, 2021 WL 103481, at *6-11.




                                                  13
                                       CONCLUSION

       The Governor’s motion to dismiss [22] is granted. The Clerk is directed to enter

judgment, dismissing the case.

SO ORDERED.                                Digitally signed by Brian M.
                                           Cogan
                                           ____________________________________
                                                              U.S.D.J.

Dated: Brooklyn, New York
       June 20, 2021




                                              14
